     Case 3:18-cv-00086-MMD-CLB Document 123 Filed 03/01/21 Page 1 of 4


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     DAVID BURNS,                                      Case No. 3:18-cv-00086-MMD-CLB

7                                    Plaintiff,                      ORDER
            v.
8

9     TASHEENA SANDOVAL, et al.,

10                              Defendants.

11

12   I.    SUMMARY

13         Pro se Plaintiff David Burns, who is incarcerated in the custody of the Nevada

14   Department of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. (ECF No.

15   86.) Before the Court is the Report and Recommendation (“R&R”) of United States

16   Magistrate Judge Carla L. Baldwin (ECF No. 120), recommending the Court grant

17   Defendants’ motion for summary judgment (ECF No. 105 (“Motion”)), deny Plaintiff’s

18   pending motions (ECF Nos. 103, 104, 111), and direct entry of judgment in Defendants’

19   favor. Plaintiff filed an objection to the R&R. (ECF No. 121 (“Objection”).)1 Because the

20   Court agrees with Judge Baldwin’s analysis of the Motion, is not persuaded by the

21   arguments Plaintiff raises in his Objection—and as further explained below—the Court will

22   adopt the R&R in full, grant Defendants’ Motion, and deny Plaintiff’s pending motions.

23   II.   BACKGROUND

24         The Court incorporates by reference Judge Baldwin’s recitation of the factual

25   background of this case provided in the R&R, which the Court adopts. (ECF No. 120 at 1-

26   3.) Judge Baldwin first recommends granting Defendants’ Motion as to certain Defendants

27
28         1Defendants   filed a response to Plaintiff’s Objection. (ECF No. 122.)
     Case 3:18-cv-00086-MMD-CLB Document 123 Filed 03/01/21 Page 2 of 4


1    for lack of personal participation. (Id. at 6-7.) Judge Baldwin noted that Plaintiff argued an

2    applicable NDOC policy stated that housing decisions would be made by a committee, so

3    he named the Defendants the policy suggested would have made the housing decision

4    he challenges as members of that committee, but credited Defendants’ sworn declarations

5    that no such committee actually existed. (Id.) Judge Baldwin found the evidence

6    established that only Defendant Sandoval and Hammel were involved in moving Plaintiff,

7    and noted that Plaintiff did not proffer any contrary evidence. (Id.) Judge Baldwin next

8    recommends the Court grant Defendants’ Motion as to Plaintiff’s claims against

9    Defendants Sandoval and Hammel for failure to exhaust administrative remedies. (Id. at

10   7-9.) Judge Baldwin found Defendants proffered sufficient evidence that Plaintiff did not

11   appeal any of his grievances past the informal stage, and Plaintiff did not come forward

12   with sufficient evidence to rebut Defendants’ evidence, or to establish that administrative

13   remedies were effectively unavailable to him. (Id. at 8-9.) Finally, Judge Baldwin

14   recommends Plaintiff’s cross-motion for summary judgment be denied because she

15   recommends Defendant’s Motion be granted, and recommends Plaintiff’s remaining

16   motions be denied as moot for the same reason. (Id. at 9.)

17   III.   LEGAL STANDARD

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the Court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” Id. The Court’s review is thus de novo

23   because Plaintiff filed his Objection. (ECF No. 121.)

24   IV.    DISCUSSION

25          The Court agrees with Judge Baldwin’s analysis in the R&R, and nothing in

26   Plaintiff’s Objection convinces the Court it should reject any portion of the R&R. Plaintiff

27   makes two arguments in his Objection that he also made in opposition to Defendants’

28   Motion. (ECF Nos. 111 at 5-6, 6-7, 121 at 2-6.) Neither is persuasive.

                                                   2
     Case 3:18-cv-00086-MMD-CLB Document 123 Filed 03/01/21 Page 3 of 4


1           Plaintiff first reiterates his argument that all of the Defendants he named must have

2    participated in the decision to move him because an NDOC policy lists the people on the

3    housing committee by position, and he named the people who held those positions at the

4    time as Defendants. (ECF No. 121 at 2-4.) However, the Court agrees with Judge Baldwin

5    that this argument does not contradict Defendants’ sworn declarations establishing that,

6    despite the policy, only Sandoval and Hammel made the decision to move Plaintiff. (ECF

7    No. 120 at 6-7.) The Court understands Plaintiff’s apparent frustration with Defendants’

8    admission they were not following their own policy, but Plaintiff does not point to any

9    evidence beyond the policy that anyone besides Sandoval and Hammel made the decision

10   to move him. Thus, there is no material dispute of fact. The Court overrules this portion of

11   Plaintiff’s Objection.

12          Plaintiff next reiterates his argument that administrative remedies were effectively

13   unavailable to him because NDOC policy required him to appeal to Sandoval, but he did

14   not want to because she was the main subject of his grievance, so he expected she would

15   be biased against him in addressing his appeal. (ECF No. 121 at 4-6.) This argument is

16   reasonable on one level, and self-defeating on another. It is reasonable because Sandoval

17   may not be receptive to a grievance about herself. But it is self-defeating because Plaintiff

18   admits he did not appeal his informal grievances as NDOC policy required him to do.

19   Plaintiff therefore concedes he did not exhaust his administrative remedies. As Judge

20   Baldwin notes in the R&R, exhaustion is mandatory. (ECF No. 120 at 8 (citing Porter v.

21   Nussle, 534 U.S. 516, 524 (2002)).) And as Plaintiff concedes he did not exhaust, the

22   Court also overrules this portion of Plaintiff’s Objection.

23          The Court will therefore overrule Plaintiff’s Objection, and accept and adopt the

24   R&R in full.

25   V.     CONCLUSION

26          The Court notes that the parties made several arguments and cited to several cases

27   not discussed above. The Court has reviewed these arguments and cases and determines

28   that they do not warrant discussion as they do not affect the outcome of the issues before

                                                    3
     Case 3:18-cv-00086-MMD-CLB Document 123 Filed 03/01/21 Page 4 of 4


1    the Court.

2           It is therefore ordered that Plaintiff’s objection (ECF No. 121) to the Report and

3    Recommendation of U.S. Magistrate Judge Carla L. Baldwin is overruled. The Report and

4    Recommendation of U.S. Magistrate Carla L. Baldwin (ECF No. 120) is accepted and

5    adopted in full.

6           It is further ordered that Defendants’ motion for summary judgment (ECF No. 105)

7    is granted.

8           It is further ordered that Plaintiff’s cross-motion for summary judgment (ECF No.

9    111) is denied.

10          It is further ordered that Plaintiff’s motion for an adjudication as to liability (ECF No.

11   104) is denied as moot.

12          It is further ordered that Plaintiff’s motion for a temporary restraining order (ECF

13   No. 103) is denied as moot.

14          The Clerk of Court is directed to enter judgment accordingly and close this case.

15          DATED THIS 1st Day of March 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27
28

                                                    4
